Citation Nr: 0726657	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right eye disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right eyelid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  This case was remanded by the 
Board in April 2004 and July 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that right 
eye and right eyelid disorders are due to carelessness, 
negligence, lack of proper skill or similar instance of fault 
on the part of VA in furnishing medical treatment.

2.  The evidence of record does not show that right eye and 
right eyelid disorders are due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right eye disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right eyelid disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in December 2001 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in June 2004 and August 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.

The Board notes that in a transcript of a November 2003 
hearing before the Board, the veteran stated that he had been 
treated for his right eye and eyelid disorders by a private 
physician for Social Security Administration (SSA) benefit 
purposes.  Subsequently, VA requested that the veteran 
identify the private physician who provided this treatment.  
After the veteran did so, VA sent a medical records request 
to the identified medical practice.  In a February 2005 
response, the private medical practice stated that they had 
no record of a patient with the veteran's name or Social 
Security number.  Therefore, the Board concludes that any 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  While the 
record does not show that VA has requested records directly 
from SSA, the evidence shows that the medical records held by 
SSA deal with the current level of disability the veteran 
experiences, not the etiology.  As the Board's opinion is 
based on whether or not VA was negligent or erroneous in some 
manner of the veteran's treatment, further medical evidence 
that simply detailed his current level of disability would 
not be germane.  As such, even if SSA possesses evidence that 
is not currently of record, it would have no reasonable 
possibility of substantiating the veteran's claims.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).

VA examinations were provided to the veteran in connection 
with his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed right eye and right eyelid disorders, 
under the provisions of 38 U.S.C.A. § 1151, due to errors in 
a July 1999 VA cataract surgical operation.

A July 1999 VA medical record stated that a surgical removal 
of a cataract and replacement with an artificial lens in the 
right eye was to be performed on the veteran.  The reported 
stated that the veteran was counseled that the risks of the 
proposed procedure included "bleeding, infection, allergic 
reaction, loss of vision, glaucoma, retinal detachment and 
more surgery."  The veteran signed the document, thereby 
indicating that "I understand the nature of the proposed 
procedure(s), attendant risks involved, and expected results, 
as descried above, and hereby request such procedure(s) be 
performed."  A second VA medical record dated the same day 
indicated that the veteran was awake and alert and the risks 
outlined on the previous form had been discussed with the 
veteran "in language understandable to him."

A July 1999 VA operation report stated that a cataract 
extraction with posterior chamber intraocular lens was 
performed.  The reported listed "vitreous loss" under 
complications.  The report stated that a

posterior tear was seen with vitreous 
material coming forward into the anterior 
chamber.  A [vitrectomy] was then 
performed to remove the vitreous material 
with intermittent phacoemulsification to 
remove the nuclear cortical material.  
Approximately 25 [percent to] 30 
[percent] of the residual lens remained 
in the posterior chamber.  A vitrectomy 
was then performed again to remove any 
vitreous material and the residual 
nuclear material was unable to be 
removed.

An August 1999 VA outpatient medical report gave a diagnosis 
of retained lens fragment.  The medical evidence of record 
shows that a right eye disorder has been consistently 
diagnosed since August 1999.

A January 2002 VA outpatient medical report stated that the 
veteran had right eye ptosis since right eye cataract 
surgery.  The medical evidence of record shows that a right 
eyelid disorder has been consistently diagnosed since January 
2002.

A March 2002 VA ophthalmology examination report stated that 
a physical examination of the veteran's eyes was conducted.  
The report noted that the examiner reviewed the veteran's 
claims file.  The examiner stated "I find no evidence of 
negligence or carelessness."

A December 2005 VA eye examination report stated that a 
physical examination of the veteran's eyes was conducted, but 
the claims file was not available for review.  Subsequently, 
the claims file was made available to the examiner in January 
2006, at which time the examiner stated "[r]eview of the 
records again shows no evidence of any negligence or 
carelessness in the treatment at the VA for his eye 
condition.  He received standard of care throughout the chart 
records."

An October 2006 VA eye examination report stated that a 
physical examination was conducted, which showed significant 
ptosis of the right upper lid and blindness of the right eye.  
The examiner stated that the claims file had been reviewed 
and the veteran

does have significant ptosis of his right 
upper lid which most likely started with 
his cataract surgery in 1999 and has 
slowly progressed.  It is a known 
complication of cataract surgery that you 
sometimes can have some ptosis of the lid 
following the surgery because of the use 
of a lid speculum which stretches and 
sometimes can stretch the levator 
aponeurosis; the muscle in it tends to 
raise the upper lid.  Today, I saw no 
evidence of any carelessness, negligence, 
or any other problem with the treatment 
of this man.  He has had very good 
treatment.

The examiner stated that the veteran was told that his right 
eyelid disorder could be corrected with surgery.

While the evidence shows that the veteran has currently 
diagnosed right eye and right eyelid disorders which resulted 
from a cataract operation in July 1999, there is no evidence 
that they were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by the VA Medical Center (VAMC).  There are three 
medical opinions of record that discuss the issues on appeal 
and all three concluded that the VAMC was not careless or 
negligent in any way in its treatment of the veteran.

Furthermore, there is no medical evidence of record that the 
currently diagnosed right eye and right eyelid disorders were 
caused by an event that was not reasonably foreseeable.  The 
Board notes that the veteran's current right eye disorder is 
manifested by blindness and that "loss of vision" was one 
of the risks specifically listed in the July 1999 VA medical 
record, which the veteran signed.  Furthermore, the medical 
evidence of record shows that the veteran's current right 
eyelid disorder is a known complication which can be 
corrected with surgery and that "more surgery" was one of 
the risks specifically listed in the July 1999 VA medical 
record, which the veteran signed.  Accordingly, the evidence 
of record does not show that the veteran's right eye and 
right eyelid disorders were caused by an event that was not 
reasonably foreseeable.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed right eye and right eyelid 
disorders were the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault nor are they sufficient to prove that they were 
caused by an event that was not reasonably foreseeable.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that any currently 
diagnosed right eye and right eyelid disorders were the 
result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or 
that they were caused by an event that was not reasonably 
foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence of record that any 
currently diagnosed right eye or right eyelid disorder was 
the result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or 
that they were caused by an event that was not reasonably 
foreseeable.  Accordingly, compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right eye and right 
eyelid disorders are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that any currently diagnosed right eye and 
right eyelid disorders were the result of VAMC carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault or that they were caused by an 
event that was not reasonably foreseeable, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right eye 
disorder due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for a right eyelid 
disorder due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


